Citation Nr: 1034677	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-26 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of cold 
injury to the right upper extremity.

5.  Entitlement to service connection for residuals of cold 
injury to the left upper extremity.

6.  Entitlement to service connection for residuals of cold 
injury to the right lower extremity.

7.  Entitlement to service connection for residuals of cold 
injury to the left lower extremity.

8.  Entitlement to service connection for residuals of cold 
injury to the right index finger.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 
1951 to January 1954. 

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Seattle, 
Washington Department of Veterans Affairs (VA) Regional Office 
(RO).  In August 2010 a Travel Board hearing was held before the 
undersigned; a transcript of that hearing is of record.  At the 
hearing, the Veteran submitted additional evidence that was not 
reviewed by the RO.  However, he waived RO consideration of the 
additional evidence, permitting the Board to consider such 
records in the first instance.  See 38 C.F.R. § 20.1304(c).  
Hence, the additional evidence is being considered.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for tinnitus and 
residuals of cold injury to the right and left upper extremities 
and right and left lower extremities are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  On August 12, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, at the travel board hearing, that a withdrawal of the 
issue of entitlement to service connection for residuals of cold 
injury to the right index finger is requested.

2.  The Veteran is not shown to have a diagnosis of PTSD.

3.  A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first post-service year; and he Veteran's current hearing loss 
disability is not shown is not shown to be related to military 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of service 
connection for residuals of cold injury to the right index 
finger, by the appellant, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009)

2.  PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by military service, nor may service incurrence of 
sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Residuals of Cold Injury to the Right 
Index Finger

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn the appeal of service 
connection for residuals of cold injury to the right index finger 
and, hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the issues decided herein, the provisions of the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by the Courts have been fulfilled by information 
provided to the Veteran by correspondence dated in September 2006 
and December 2006.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA will 
request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  The Veteran has had ample opportunity to 
respond/supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may have 
occurred earlier in the process.

The Veteran's available service treatment records (STRs) and 
service personnel records are associated with his claims file.  
The Veteran's available pertinent post-service treatment records 
are associated with his claims file.  The Veteran provided 
testimony at a Travel Board hearing in August 2010.  Regarding 
the issue pertaining to PTSD, the Board concludes that an 
examination was not necessary to decide the claim.  As there is 
no competent (medical) evidence showing a diagnosis, or signs or 
symptoms of PTSD, an examination was not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. 
App. 512, 516 (2004).  Likewise, regarding the issue pertaining 
to hearing loss disability, the Board concludes that a VA 
examination is not necessary.  In Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, the United States 
Court of Appeals for the Federal Circuit noted that 38 C.F.R. § 
3.159(c)(4)(i) requires that a claimant establish that he or she 
has suffered an event, injury, or disease in service in order to 
trigger VA's obligation to provide a VA medical examination or 
obtain a medical opinion.  Here, there is no medical evidence of 
objective findings of hearing loss disability until many years 
after the Veteran's military service.  A medical opinion is not 
necessary to decide this claim, as such opinion could not 
establish disease or injury in service.  See also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the Veteran's 
recitation of medical history).  Evidentiary development in these 
matters is complete to the extent possible.  The Veteran has not 
identified any pertinent, available evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of these claims.

Service Connection - Law and Regulations

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  If an organic 
disease of the nervous system (sensorineural hearing loss) is 
manifested to a compensable degree within one year following a 
veteran's discharge from active duty, it may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Board notes all of the evidence in the Veteran's claims file, 
with an emphasis on the evidence relevant to this appeal, has 
been reviewed.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

PTSD - Factual Background and Analysis

To establish service connection for PTSD there must be medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by 
medical evidence, between current symptoms and a stressor event 
in service; and credible supporting evidence that the claimed 
stressor event in service occurred. 38 C.F.R. § 3.304(f).  Where 
the veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the veteran's 
testimony alone is not sufficient to establish the occurrence of 
the stressor, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

In the case at hand, the Veteran's STRs, including a January 1954 
discharge examination report, contain no mention of complaints, 
findings, or diagnosis of psychiatric disability.

Service personnel records reflect that the Veteran served in 
Korea from August 1951 to July 1952.  His military occupational 
specialty (MOS) in Korea was cook.  The Veteran did not receive 
any award or decoration specifically denoting combat, and the 
record (including unit records and historical diaries) does not 
otherwise corroborate that he engaged in combat with the enemy.

Post-service treatment and examination records contain no 
diagnosis of PTSD.

In various written statements and at the August 2010 Travel Board 
hearing, the Veteran maintained that Marines from his division 
(whose names he could not recall) were killed in action and 
wounded in action in Korea, and that he participated in combat 
operations in Korea.  The Veteran has maintained that he has PTSD 
stemming from his service in Korea.  Specifically, he has 
nightmares, the subject of which he cannot recall.  He denied 
having flashbacks or other symptoms of PTSD.  

The threshold question in any claim seeking service connection is 
whether the Veteran, in fact, has the disability for which 
service connection is sought.  That is the critical question 
here, i.e., does the Veteran have PTSD?  See 38 C.F.R. § 
3.304(f). In the absence of proof of a present disability there 
can be no valid claim for service connection.  Brammer, supra.

The record includes no medical treatment/evaluation report that 
shows a definite diagnosis of PTSD.  The Veteran submitted 
numerous private medical documents; however, none of the 
documents even allude to a psychiatric disorder of any type.  
Moreover, the record does not include any evidence that the 
Veteran has sought treatment for such disability, or that he has 
sought treatment for (or has had diagnosed) any acquired 
psychiatric disability.  As the competent evidence of record does 
not include a diagnosis of PTSD based on identified supporting 
symptoms and related to a stressor event in service, the 
preponderance of the evidence is against a finding that the 
Veteran has such disability.

The RO did not seek a VA examination in this matter.  As there is 
no competent (medical) evidence showing a diagnosis, or signs or 
symptoms of PTSD, an examination was not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4); Duenas, supra.

Without any competent evidence that the Veteran has PTSD (or any 
psychiatric disability), there is no valid claim of service 
connection for such disability.  See Brammer, supra.  
Accordingly, consideration of the appeal does not need to proceed 
any further.  It is also noteworthy, however, that there is no 
evidence that the Veteran engaged in combat with the enemy, and 
no credible supporting evidence corroborating an alleged stressor 
event in service.

Bilateral Hearing Loss Disability

The Veteran maintains that he has current hearing loss disability 
that was caused by his exposure to acoustic trauma from combat in 
service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

The Veteran's STRs, including a January 1954 discharge 
examination report, are silent for complaints or findings related 
to hearing loss disability.  Service personnel records do not 
show that Veteran received any award or decoration specifically 
denoting combat, and the record (including unit records and 
historical diaries) does not otherwise corroborate that he 
engaged in combat with the enemy or was exposed to acoustic 
trauma.  His MOS was cook.

Post-service private treatment records dated from January 1977 
are negative for complaints or findings of hearing loss until 
2001.  A February 2002 letter from Dr. MJM notes findings of 
mixed hearing loss.  

During the August 2010 hearing, the Veteran and his wife 
testified that the Veteran's post-service work history included 
work as a semi tractor trailer driver from about 1955 to about 
1965.  He used no hearing protection while driving a truck.

The record does not contain any evidence that the Veteran's 
hearing loss disability was manifested in service or that 
sensorineural hearing loss was manifested within one year of 
service; in fact, as noted above, no such disability was 
diagnosed until many years thereafter.  Consequently, service 
connection for bilateral hearing loss disability on the basis 
that it became manifest in service (or within the presumptive 
period) is not warranted.

A January 1991 private physical examination report contained no 
complaints of a hearing loss, nor was a hearing loss noted on 
examination.  The first diagnosis of hearing loss disability was 
by M.J.M., M.D., in 2001, more than 45 years after the Veteran's 
discharge from active duty.  Such a long interval of time between 
service separation and the earliest documentation of the 
disability is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Dr. M.J.M. did not provide an opinion as to the 
etiology of the hearing loss.  

Although the Veteran maintains that he has a current hearing loss 
that is related to noise exposure during his military service, a 
review of the claims file revealed no supporting medical 
evidence.  While the Veteran is competent to provide testimony or 
statements relating to symptoms of a hearing loss, or facts of 
events that he has observed regarding this issue and is within 
the realm of his personal knowledge, he is not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., 
Inc., 924 F.2d 655, 659-60 (7th Cir.1991).  Because the Veteran 
is a layperson, his statements as to the etiology of any current 
hearing loss disability are not competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

C.  Conclusion

The Board has considered the benefit of the doubt doctrine; as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  
Accordingly, the claims must be denied.


ORDER

Service connection for residuals of cold injury to the right 
index finger is dismissed.

Service connection for PTSD is denied.

Service connection for bilateral hearing loss disability is 
denied.


REMAND

With respect to the claim of service connection for tinnitus, 
there is nothing in the record that satisfies the notification 
requirements of the VCAA and the implementing regulations.

With respect to the claims of service connection for residuals of 
cold injury, the Veteran maintains that he has arthritis and 
circulation problems that were caused by exposure to extreme cold 
during his military service in Korea.  The record supports that 
the Veteran served in Korea during the winter months.  Post-
service medical evidence shows that the Veteran sustained several 
injuries as the result of accidents, including a broken his left 
leg from a fall while skating in January 1977 and a sprained 
cervical spine, fractured ribs, contusion to the left forearm and 
wrist, and fractured right leg from an automobile accident in 
October 1977.  He has been treated for arthritis for several 
decades.  The Veteran has also submitted information taken from 
the VA website pertaining to the long term and delayed health 
risks from cold injury, to include arthritis.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Although the Veteran is competent to report the onset of symptoms 
during service, and the continuity of symptoms after service, he 
is not competent to diagnose or to relate any current residuals 
of cold injury to his active service.  The Veteran has not been 
afforded a VA examination to assess the etiology of any currently 
present residuals of cold injury.  Under 38 C.F.R. § 3.159(c)(4), 
a VA medical examination or opinion is necessary if the evidence 
of record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service-connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Accordingly, the Board finds that a VA examination is 
necessary in order to fairly decide this claim.  McLendon v. 
Nicholson, 20 Vet. App. (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  With respect to the claim of service 
connection for tinnitus, the RO/AMC should 
send the Veteran a letter providing the 
notice required under 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  He should 
have an opportunity to respond.

2.  The RO/AMC should arrange for the 
Veteran to be examined by an appropriate 
physician to determine the presence and 
etiology of any current residuals of cold 
injuries to the upper and lower 
extremities.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

The examiner should express the following 
opinions:

Does the Veteran currently have arthritis 
(or any other disability) that is the 
residual of cold weather injuries to the 
upper and/or lower extremities in service 
(as distinguished from arthritis due to 
falls, motor vehicle accidents, etc, as 
noted in the record)?

If the Veteran currently has residuals of 
cold weather injuries, is at least as 
likely as not (50 percent probability of 
greater) that this disability is related 
to service?  The examiner must explain the 
rationale for all opinions given.  

All findings and conclusions should be set 
forth in a legible report.  If the 
examiner opines that the questions cannot 
be resolved without resorting to 
speculation, then a detailed medical 
explanation as to why this is so (why is 
the causation unknowable?), must be 
provided.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

4.  Thereafter, readjudicate the claims on 
appeal.  If any claim remains denied, 
issue an appropriate SSOC and afford the 
Veteran and his representative the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


